Case 3:14-bk-30709-SHB       Doc 133 Filed 07/12/19 Entered 07/12/19 13:03:58                 Desc
                              Main Document    Page 1 of 1


              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
             EASTERN DISTRICT OF TENNESSEE, NORTHERN DIVISION

   IN RE: MARK A. WILKERSON,                    CASE NUMBER: 3:14-BK-30709-SHB
          CYNTHIA D. WILKERSON,                                 Chapter 13

                          Debtors,

       WITHDRAWAL OF MOTION OF DEBTORS, MARK A. WILKERSON AND
      CYNTHIA D. WILKERSON, FOR RELEASE OF JUDGMENT LIEN HELD BY
                           GAULT FINANCIAL

       Come the Debtors, Mark A. Wilkerson and Cynthia D. Wilerkson, by and through

   counsel and withdraws document 131, Motion by Debtor, Mark A. Wilkerson and

   Cynthia D. Wilkerson for Release of Judgment Lien held by Gault Financial

       Respectfully Submitted this the 12th day of July, 2019.


                                                 s/ GAIL F. WORTLEY
                                                GAIL F. WORTLEY #001230
                                                ATTORNEY FOR DEBTORS
                                                3715 Powers Street
                                                Knoxville, TN 37917
                                                (865) 688-8922

                                CERTIFICATE OF SERVICE

       I certify that a true and exact copy of the foregoing Withdrawal has been forward to

   Gwendolyn M. Kerney, Chapter 13 Trustee, P.O. Box 228, Knoxville, TN 37901,

   Tiffany Diliorio, Attorney for U.S. Trustee, 800 Market Street, Suite 114, Knoxville,

   TN 37902Gault Financial, c/o Thompson and Booth, 6914 Office Park Circle,

   Knoxville, TN 37919 and Gault Financial, c/o Dilks and Knopik, LLC 35308 SE Center

   Street, Snoqualmie, WA 98065 by U.S. Mail, postage prepaid, this the 8th day of July,

   2019.

                                                s/ GAIL F. WORTLEY
                                                GAIL F. WORTLEY
